Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of application no. 201910001709.6 filed in China on January 2nd, 2019.
Claim Objections
Claim 12 is objected to because of the following informalities: “A sorting unit arrange” should read “a sorting unit to arrange”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “acquires…”, “parses…”, “extracts…” should read “acquire…”, “extract…”, “acquire…”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

claim 12; “A marking module” and an “extracting module” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the The examiner strongly suggested that appropriate correction be made to clarify the claim scope. 
Regarding claim 7, the claim recites the following, each of which renders the claim indefinite or unclear:
“Marking the feature images extracted for the present time” on line 5 (unclear how feature images are marked and what marking criteria is—claim language too broad)
“Extracting…images that are not marked” on line 6 (unclear what distinguishing mark characteristic is and how this is further used to classify feature images)
“Is performed for a next time (timeline indefinite)
Regarding claim 15, the claim recites the following, each of which renders the claim indefinite:
“Mark the feature images extracted for a present time” on line 3 (unclear how feature images are marked and what marking criteria is—claim language too broad);
“extract…images that are not marked” on line 7 (unclear what distinguishing mark characteristic is and how this is used to further classify feature images); 
 “is performed for a next time” on line 8 (timeline indefinite)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang ("Video Summarization by redundancy removing and Content ranking"--Proceedings of the 15th international conference on Multimedia,  pp. 577-580, 2007) .
Regarding claim 1, Wang teaches a sample extraction method targeting a video classification problem, the method comprising: acquiring video data (Figure. 1, Wang provides illustrative framework wherein first step is inputting video); parsing the video data to obtain a plurality of consecutive single-frame images corresponding to the video data (Figure 1. para. [2.4.2], Wang teaches process of summary construction wherein first step is to parse video into shots, key frames and scenes); and extracting feature images from the plurality of consecutive single-frame images to compose samples (Figure 1., para [2.3.1], Wang teaches the step of key frame clustering using hierarchical agglomerative clustering which removes key frames for each video scene), wherein the feature images are used to summarize content information of the video data (Figure 1., para. [2.3.2], Wang teaches a method of concatenating key frames to generate an initial video summary), and the samples do not contain redundant image data (para [2.3.1] [2.3.3], Wang teaches methods for limiting redundancy by removing similar frames and repetitive segments). 
Regarding claim 2, Wang teaches the sample extraction method, further comprising: arranging the feature images in chronological order according to optical flow information corresponding to the feature images on a time axis (para. [2.1] [2.4.2], Wang teaches the method detecting shot boundaries by optical-flow motion features and ultimately concatenating the video segments in temporal order); generating optical flow images corresponding to the samples according to an arrangement order of the feature images; and adding the optical flow images to training samples (para. [2.1], Wang teaches that optical-flow motion features are fed into a clustering algorithm to generate optimal scene segmentation)
Regarding claim 3, Wang teaches the sample extraction method, further comprising: arranging the feature images in chronological order according to optical flow information corresponding to the feature images on a time axis (para. [2.1] [2.4.2], Wang teaches the method detecting shot boundaries by optical-flow motion features and ultimately concatenating the video segments in temporal order); generating optical flow images corresponding to the samples according to an arrangement order of the feature images; and adding the feature images to training samples (Figure 1., para. [2.1 [2.4.1], Wang teaches that key frame segmentation is modeled based on shot similarity and important factor calculation). 
Regarding claim 4, Wang teaches the sample extraction method, further comprising: arranging the feature images in chronological order according to optical flow information corresponding to the feature images on a time axis (Figure 1. para. [2.1] [2.3.2], Wang teaches the method of detecting shot boundaries by optical-flow motion features; key frames are ultimately concatenated in temporal order which examiner interprets to mean chronological order); generating optical flow images corresponding to the samples according to an arrangement order of the feature images; adding the optical flow images to training samples; and adding the feature images to the training samples (Figure 1., para. [2.1] [2.2] [2.4.2], Wang teaches the identification method which employs clustering algorithms based on optical flow analysis as well as key feature identification). 
Regarding claim 5, Wang teaches the sample extraction method, wherein extracting the feature images from the plurality of consecutive single-frame images to compose the samples comprises: dividing the consecutive single-frame images corresponding to the video data into a plurality of image groups (Figure 1. para. [2.3.1], Wang teaches a clustering method which merges similar frames), wherein an image group comprises the consecutive single-frame images arranged in chronological order (para. [2.3.1.], Wang teaches iterative frame clustering which examiner interprets to mean chronological order); determining the feature images corresponding to the image group by comparing structural similarities between single-frame images in the image group; and extracting the feature images (para [2.3] [2.3.2] [2.4.1], Wang teaches the method of cast indexing which outputs sets of similar images by extracting local SIFT features; these are then further evaluated to limit repetitive segments and to extract key frames). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 11, 12, 13, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (Patent Pub. No. US 2008/0095451) in view of Wang ("Video Summarization by redundancy removing and Content ranking"--Proceedings of the 15th). 
Regarding claim 9, Nakamura teaches a parsing unit configured to parse the video data acquired by the acquiring unit to obtain a plurality of consecutive single-frame images corresponding to the video data (1807, para. [0118], Nakamura teaches a separating unit that separates video images into sequences of a plurality of frames), and an extracting unit configured to extract feature images from the plurality of consecutive single-frame images obtained by the parsing unit to compose samples (1808, para. [0107], Nakamura teaches a detecting unit which analyzes image features and classifies them into multiple groups based on similarities) for further processing. 
Nakamura does not explicitly disclose the configuration of these units for use in summarizing content information, and removing redundant data. 
Wang is also in the field of video encoding and decoding. Wang teaches the method wherein key frames are extracted from a video sequence and the feature images are used to summarize content information of the video data (Figure 1. para. [2.3.2], Wang teaches a method of concatenating key frames to generate an initial video summary), and the samples do not contain redundant image data (para [2.3.1] [2.3.3], Wang teaches methods for limiting redundancy by removing similar frames and repetitive segments). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakamura by incorporating the method of concatenating important video frames as taught by Wang, to make the invention that uses advanced video separating units (Nakamura) to output condensed video summarization via extracted feature images (Wang); thus one of ordinary skill in the art would be motivated to combine the references since media capture technology continues to advance and this would allow the user to grasp long video content quickly (Nakamura; para. [1]). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 
Regarding claim 10, Nakamura in view of Wang teaches the sample extraction device to generate condensed video summarization. Nakamura further teaches the device comprising: a sorting unit configured to arrange images in chronological order (1807, para. [0095], Nakamura teaches a shot separating unit to create sequences of video frames); a generating unit (1310, para. [0106], Nakamura teaches a shot generating unit which outputs similar shots with respect to a reference) to generate images according to specific criteria, and an adding unit to add images (para. [0020], Nakamura teaches an adding unit that adds coded data after being decoded).  
Nakamura does not explicitly disclose the configuration of these units for categorizing optical flow data.
Wang is also in the field of video encoding and decoding. Wang teaches the method wherein feature images are arranged according to optical flow information corresponding to the feature images on a time axis (para. [2.1] [2.4.2], Wang teaches the method detecting shot boundaries by optical-flow motion features and ultimately concatenating the video segments in temporal order); a method for configuring optical flow images corresponding to the samples according to an arrangement order of the feature images; and a method for adding optical flow images to training samples (para. [2.1], Wang teaches that optical-flow motion features are fed into a clustering algorithm to generate optimal scene segmentation).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 
Regarding claim 11, Nakamura in view of Wang teaches the sample extraction device to generate condensed video summarization. Nakamura further teaches the device comprising: a sorting unit configured to arrange images in chronological order (1807, para. [0095], Nakamura teaches a shot separating unit to create sequences of video frames); a generating unit (1310, para. [0106], Nakamura teaches a shot generating unit which outputs similar shots with respect to a reference) to (para. [0020], Nakamura teaches an adding unit that adds coded data after being decoded).  
Nakamura does not explicitly disclose the configuration of these units for categorizing optical flow data.
Wang is also in the field of video encoding and decoding. Wang teaches the method wherein feature images are arranged according to optical flow information corresponding to the feature images on a time axis (para. [2.1] [2.4.2], Wang teaches the method detecting shot boundaries by optical-flow motion features and ultimately concatenating the video segments in temporal order); a method for configuring optical flow images corresponding to the samples according to an arrangement order of the feature images; and a method for adding feature images to training samples (Figure 1., para. [2.1 [2.4.1], Wang teaches that key frame segmentation is modeled based on shot similarity and important factor calculation).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 12, Nakamura in view of Wang teaches the sample extraction device to generate condensed video summarization. Nakamura further teaches the device comprising: a sorting unit configured to arrange images in chronological order (1807, para. [0095], Nakamura teaches a shot separating unit to create sequences of video frames); a generating unit (1310, para. [0106], Nakamura teaches a shot generating unit which outputs similar shots with respect to a reference) to generate images according to specific criteria, and an adding unit to add images (para. [0020], Nakamura teaches an adding unit that adds coded data after being decoded).  
Nakamura does not explicitly disclose the configuration of these units for categorizing optical flow data.
Wang is also in the field of video encoding and decoding. Wang teaches the method wherein feature images are arranged according to optical flow information corresponding to the feature images on a time (para. [2.1] [2.4.2], Wang teaches the method detecting shot boundaries by optical-flow motion features and ultimately concatenating the video segments in temporal order); a method for configuring optical flow images corresponding to the samples according to an arrangement order of the feature images; and a method for adding optical flow images and feature images to training samples (Figure 1., para. [2.1] [2.2] [2.4.2], Wang teaches the identification method which employs clustering algorithms based on optical flow analysis as well as key feature identification).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 13, Nakamura in view of Wang teaches the sample extraction device to generate condensed video summarization. Nakamura further teaches the device comprising: a decomposition module configured to divide the plurality of consecutive single frame images corresponding to the video data into a plurality of image groups (1807, para. [0023] [0095], Nakamura teaches a shot separating unit which separates a video input into sequences of a plurality of frames); and a determining module configured to determine the feature images corresponding to an image group by comparing structural similarities between single-frame images and the image group (1308, para. [0104], Nakamura teaches a shot generating unit which categorizes separated shots into multiple groups based on similarity). 
Nakamura does not explicitly disclose subsequent method of extracting feature images to compose the samples.
Wang is also in the field of video encoding and decoding. Wang teaches the method that extracts feature images corresponding to each of the images groups to compose the samples (para [2.3.1] [2.4.2], Wang teaches the method of extracting key image frames for each video segment).

Regarding claim 17, Nakamura teaches an electronic device, comprising: a hardware processor and a program stored on memory and operable on the hardware processor (para. [0139], Nakamura teaches that the disclosed image processing methods are implemented by storing a program on a recording medium and then executing the program using a processor). The processor then directs the electronic device to: acquire video data and parse the video data to obtain a plurality of consecutive single-frame images corresponding to the video data (1807, para. [0118], Nakamura teaches a separating unit that separates video images into sequences of a plurality of frames); and extracts feature images from the plurality of consecutive single-frame images to compose samples (1808, para. [0107], Nakamura teaches a detecting unit which analyzes image features and classifies them into multiple groups based on similarities). 
Nakamura does not explicitly disclose the configuration of these units for use in summarizing content information, and removing redundant data. 
Wang is also in the field of video encoding and decoding. Wang teaches the method wherein key frames are extracted from a video sequence and the feature images are used to summarize content information of the video data (Figure 1. para. [2.3.2], Wang teaches a method of concatenating key frames to generate an initial video summary), and the samples do not contain redundant image data (para [2.3.1] [2.3.3], Wang teaches methods for limiting redundancy by removing similar frames and repetitive segments). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakamura by incorporating the method of concatenating important video frames as taught by Wang, to make the invention that uses advanced video separating units (Nakamura) to output condensed video summarization via extracted feature images Wang); thus one of ordinary skill in the art would be motivated to combine the references since media capture technology continues to advance and this would allow the user to grasp long video content quickly (Nakamura; para. [1]). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 
Regarding claim 18, Nakamura in view of Wang teaches the sample extraction device to generate condensed video summarization. Nakamura further teaches the electronic device which is further directed to: arrange the feature images in chronological order (1807, para. [0095], Nakamura teaches a shot separating unit to create sequences of video frames); generate images according to specific criteria, and add those images to samples (para. [0020], Nakamura teaches an adding unit that adds coded data after being decoded).  
Nakamura does not explicitly disclose the configuration of these units for categorizing optical flow data.
Wang is also in the field of video encoding and decoding. Wang teaches the method wherein feature images are arranged in chronological order according to optical flow information corresponding to the feature images on a time axis (para. [2.1] [2.4.2], Wang teaches the method detecting shot boundaries by optical-flow motion features and ultimately concatenating the video segments in temporal order); a method for generating optical flow images corresponding to the samples according to an arrangement order of the feature images; and a method for adding optical flow images to training samples (para. [2.1], Wang teaches that optical-flow motion features are fed into a clustering algorithm to generate optimal scene segmentation).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 19, Nakamura in view of Wang teaches the sample extraction device to generate condensed video summarization. Nakamura further teaches the electronic device directed to: arrange images in chronological order (1807, para. [0095], Nakamura teaches a shot separating unit to create sequences of video frames); generate images according to specific criteria, and add those images to samples (para. [0020], Nakamura teaches an adding unit that adds coded data after being decoded).  
Nakamura does not explicitly disclose the configuration of these units for categorizing optical flow data.
Wang is also in the field of video encoding and decoding, Wang teaches the method wherein feature images are arranged in chronological order according to optical flow information corresponding to the feature images on a time axis (para. [2.1] [2.4.2], Wang teaches the method detecting shot boundaries by optical-flow motion features and ultimately concatenating the video segments in temporal order); a method for configuring optical flow images corresponding to the samples according to an arrangement order of the feature images; and a method for adding feature images to training samples (Figure 1., para. [2.1 [2.4.1], Wang teaches that key frame segmentation is modeled based on shot similarity and important factor calculation).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 20, Nakamura in view of Wang teaches the sample extraction device to generate condensed video summarization. Nakamura further teaches the electronic device directed to: arrange images in chronological order (1807, para. [0095], Nakamura teaches a shot separating unit to create sequences of video frames); generate images according to specific criteria, and add those images to samples (para. [0020], Nakamura teaches an adding unit that adds coded data after being decoded).  
Nakamura does not explicitly disclose the configuration of these units for categorizing optical flow data.
Wang is also in the field of video encoding and decoding. Wang teaches the method wherein feature images are arranged in chronological order according to optical flow information corresponding to the feature images on a time axis (para. [2.1] [2.4.2], Wang teaches the method detecting shot boundaries by optical-flow motion features and ultimately concatenating the video segments in temporal order); a method for configuring optical flow images corresponding to the samples according to an arrangement order of the feature images; and a method for adding optical flow images and feature images to training samples (Figure 1., para. [2.1] [2.2] [2.4.2], Wang teaches the identification method which employs clustering algorithms based on optical flow analysis as well as key feature identification).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Pertinent Art
Jeannin et al. (Patent Pub. No. US 7,333,712) teaches the method and system for processing a video input by extracting frames to create an initial visual summary.
Kumar et al. (Patent No. US 2012/0099793 A1) teaches a method for determining a video summary from a video sequence including a time sequence of video frames and extracting frame feature vectors for each video segment.
Divakaren et al. (Patent Pub. No. US 7,110,458 B2) teaches a method for summarizing video content by measuring the intensity of motion activity in a compressed video. 
Allowable Subject Matter
Claims 6, 8, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 6 and 14, the examiner finds after searching no prior arts teach within the claim language the algorithm of a comparing structural similarities between single-frame images in an image group.
In regard to claims 8 and 16, the examiner finds after searching no prior arts teach within the claim language the sample extraction method which further teaches the method of multiplying average values of marked features to assess similarity values. 
Claims 7 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        
/ONEAL R MISTRY/Primary Examiner, Art Unit 2664